Conviction is for manufacture of intoxicating liquor, punishment, one year in the penitentiary.
The evidence is amply sufficient to support the verdict. No bills of exception appear in the record. The indictment charged in one count the manufacture, the possession for sale, and the sale, of intoxicating liquor. Conviction is for the manufacture only. The indictment is duplicitous. (See Todd v. State,89 Tex. Crim. 99, 229 S.W. Rep., 515). No motion in limine to quash the indictment was presented. After conviction a motion in arrest of *Page 192 
judgment was filed attacking the indictment for duplicity. This question cannot be raised for the first time by motion in arrest of judgment, but must be by motion to quash. (See Melley v. State, No. 7185, 93 Tex.Crim. Rep.; Kocich v. State, No. 7095, original opinion Feb. 7, 1923, 94 Tex.Crim. Rep..)
The judgment is affirmed.
Affirmed.